  Case 3:21-mj-05023-LHG Document 6 Filed 07/27/21 Page 1 of 1 PageID: 20
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA         :     21-mj-05023-LHG

             vs.                  :     ORDER APPOINTING FEDERAL
                                             PUBLIC DEFENDER
      NICHOLAS LAYTON            :




       The financial inability of the defendant to retain counsel

having been established by the court, and the defendant not

having waived the appointment of counsel, and for good cause

shown;    it is on this 27th day of July, 202,

       ORDERED that the Federal Public Defender Organization

for the District of New Jersey is hereby appointed to represent

said defendant in this cause, for the purposes of today’s hearing,

until further order of this court.




                                        '28*/$6($53(57
                                         28*/$6(
                                                  $53(5
                                                      (5
                                                       57
                                        United States
                                                tates Magistrate
                                         nited Sta
                                                ta    Magi
                                                        gi
                                                         istr    Judge


cc:    Federal Public Defender
